Citation Nr: 1543638	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 18, 2004, for the assignment of a 40 percent rating for peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956 and from November 1963 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in June 2015.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to an increased rating for peptic ulcer disease has been raised by the record in an October 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 2005 Board decision denied the Veteran's claim for a rating in excess of 40 percent.  The Veteran did not appeal the December 2005 Board decision.

2.  In a February 2007 correspondence, the Veteran raised a claim for an earlier effective date.  



CONCLUSIONS OF LAW

1.  The December 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2005); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2015).

2.  The Veteran's claim for an earlier effective date for the assignment of the 40 percent rating for peptic ulcer disease is a freestanding effective date claim that is barred as a matter of law.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. § 3.104, 3.400, 20.1103 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (stating that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

Analysis 

The Veteran contends that an effective date earlier than August 18, 2004 is warranted for the assignment of his 40 percent rating for peptic ulcer disease.  
An October 1996 rating decision denied the Veteran's claim for a rating in excess of 10 percent rating for peptic ulcer disease.  The Veteran timely appealed.  The Veteran's claim was remanded by the Board multiple times for additional development.  During the pendency of the appeal, a June 2005 rating decision granted the Veteran a 40 percent rating effective August 18, 2004.  A December 2005 Board decision denied the Veteran's claim for a rating in excess of 40 percent.  Although the Veteran was notified of the Board decision, he did not appeal.  Additionally, neither the Veteran nor his representative filed a motion for reconsideration or motion for revision based on clear and unmistakable error with the Board.  As such, the December 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2005); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2015).

In a February 2007 correspondence, the Veteran indicated that he desired an earlier effective date for his 40 percent rating for peptic ulcer disease.  He asserted that the proper effective date for the 40 percent rating should have been May 6, 1996, the date of he filed his increased rating claim, not August 18, 2004, the date of his VA examination.  

There is no basis in law for a freestanding earlier effective date claim in matters that have already been addressed in a final Board decision.  When a decision is final, only a request for a revision based on clear and unmistakable error could result in the assignment of earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, the Board is statutorily barred from revisiting the increased rating claim adjudicated in the December 2005 Board decision, and any attempt to collaterally attack that decision must be addressed in a motion based on clear and unmistakable error.  Consequently, the Board concludes that the attempt to overcome finality of the Board's December 2005 decision in raising a freestanding claim for entitlement to an earlier effective date must be denied.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).




ORDER

Entitlement to an effective date earlier than August 18, 2004, for the assignment of a 40 percent rating for peptic ulcer disease is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


